DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 7/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 7/19/2022, with respect to office action dated 4/19/2022 have been fully considered and are persuasive.  The rejections of 4/19/2022 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel H. Landau (#64,726) on 7/25/2022.
	The application has been amended as follows:
Claim 4. (currently amended) The apparatus of claim 3, wherein measuring the surface temperature of
the exterior surface of the first layer at 
determining, with the ultrasound transducer, a speed of the ultrasound signal; and 
correlating the speed of the ultrasound signal with a constant speed of sound in air at freezing temperatures.

Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an apparatus for measuring temperature in a layered environment comprising a processor measure a thickness of the first layer using an ultrasound transducer positioned outside to an exterior surface of the first layer; measure an exterior surface temperature of the first layer; calculate an acoustic impedance of the first layer based on the thickness and the exterior surface temperature; and calculate an interior surface temperature of the first layer based on the acoustic impedance and the exterior surface temperature of the first layer.

The closest reasonable prior art reference is Hess et al. (6157894) teaches an apparatus for measuring temperature in a layered environment comprising a processor measure a thickness of the first layer using an ultrasound transducer positioned outside to an exterior surface of the first layer; measure an exterior surface temperature of the first layer.  However, Hess does not teach measuring acoustic impedances and calculating an interior surface temperature of the first layer based on the acoustic impedance and the exterior surface temperature of the first layer.
The secondary reference, Altpeter et al. (EP2962096) teaches measuring temperature based on eddy current impedances.  However, Altpeter does not teach measuring acoustic impedance.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, an apparatus for measuring temperature in a layered environment comprising a processor measure a thickness of the first layer using an ultrasound transducer positioned outside to an exterior surface of the first layer; measure an exterior surface temperature of the first layer; calculate an acoustic impedance of the first layer based on the thickness and the exterior surface temperature; and calculate an interior surface temperature of the first layer based on the acoustic impedance and the exterior surface temperature of the first layer.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855